Citation Nr: 0015038	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  94-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  The propriety of the initial 50 percent evaluation 
assigned for major depression and generalized anxiety 
disorder.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney 


WITNESSES AT HEARINGS ON APPEAL

Veteran and the veteran's mother



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1979 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In January 1994, the RO denied a TDIU.  In April 
1996, the RO granted service connection for dysthymic 
disorder, and assigned a 30 percent evaluation; the 
disability subsequently was recharacterized as major 
depression and generalized anxiety disorder, and a 50 percent 
evaluation assigned from the date of the grant of service 
connection.  The veteran appealed these determinations to the 
Board.  In October 1994, the veteran offered personal hearing 
testimony, and, in September 1996, the veteran and his mother 
testified before a hearing officer at the RO.  In March 1997, 
the veteran and his mother testified at a personal hearing 
held at the RO before the undersigned Member of the Board.  

In November 1998, the Board rendered a decision in which it 
denied the claim for a disability evaluation in excess of 50 
percent for the veteran's service-connected major depression 
and generalized anxiety disorder, as well as the claim for a 
TDIU.  The veteran appealed the Board's November 1998 
decision to the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims) 
(Court).  

In November 1999, the veteran's attorney and the VA General 
Counsel filed a joint motion requesting that the Court vacate 
the Board's November 1998 decision and remand the case for 
further development and adjudication.  The Court granted the 
joint motion later that month.  The case has since been 
returned to the Board for compliance with the directives 
specified in the joint motion.  

The RO, and the Board, previously characterized the claim for 
a higher evaluation for the veteran's major depression and 
generalized anxiety disorder as one for an increased rating.  
However, as the veteran actually is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his psychiatric 
disability, the Board has recharacterized that issue as 
involving the propriety of the initial rating assigned, in 
accordance with the Court's recent decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

At the time of the Board's November 1998 decision, the 
veteran was unrepresented.  However, during the pendency of 
his appeal to the Court he retained Attorney Timothy L. 
Salvatore to represent him.  In March 2000, in lieu of a VA 
Form 21-22, the veteran submitted an agreement between 
himself and Mr. Salvatore, appointing him as his 
representative before VA as to the matters remanded by the 
Court.  See 38 C.F.R. § 20.603 (1999).


REMAND

According to the joint motion, in its November 1998 decision, 
the Board did not provide adequate reasons or bases for its 
determination that the veteran failed to meet the criteria 
for a rating in excess of 50 percent for his service-
connected psychiatric disorder.  The Board made this 
determination after evaluating the veteran's condition under 
both the "former" and the "revised" criteria for 
evaluating psychiatric disorders contained in 38 C.F.R. 
§ 4.132 (1996) and 38 C.F.R. § 4.130 (1998 and 1999).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
as indicated in the joint motion, the Board apparently 
evaluated the service-connected major depression and 
generalized anxiety under the former criteria pursuant to 
which psychotic disorders may be evaluated, without 
consideration of the potential applicability, or non-
applicability, of the general rating formula for 
psychoneurotic disorders.  

The joint motion also indicates that the Board's conclusion 
that, under the "revised" criteria, the veteran's service-
connected disability does not result in more than 
"considerable" impairment, appears to have been based on 
reports of VA examinations conducted in March 1997 and 
January 1998, wherein the comparative impacts of the 
veteran's service-connected and nonservice-connected 
psychiatric disabilities on his unemployability were 
discussed at length.  However, the criteria themselves permit 
assignment of a rating higher than 50 percent for factors 
other than unemployability.  

The joint motion directs that, as regards the "former" 
rating criteria, the Board must consider the applicability of 
the general formula for rating psychoneurotic disorders; and 
that, as regards the "revised" rating criteria, the Board 
consider the medical and other evidence in the context of its 
responsibility to provide analysis and explanation that is 
responsive to the rating criteria.  See Massey v. Brown, 7 
Vet. App. 204, 207-206 (1994).  

However, the veteran last underwent psychiatric evaluation in 
1998.  Given that fact, as well as the need for an 
examination that includes clinical findings responsive to the 
rating criteria, the joint motion directs that the veteran 
undergo a new VA psychiatric examination in which the VA 
examiner makes all appropriate diagnoses, provides an 
explanation for any diagnosis of personality disorder made, 
and attempts to attribute symptomatology, including 
unemployability, to either service-connected or nonservice-
connected diagnosed psychiatric disability, as appropriate.  
Both social and industrial functioning should be considered.  
The VA examiner should also assign a Global Assessment of 
Functioning (GAF) score and provide an explanation for its 
meaning, as well as provide an assessment of the degree of 
social and industrial impairment attributable to the service-
connected psychiatric disability.  

Additionally, the Board finds that, prior to scheduling the 
veteran to undergo further VA psychiatric evaluation, the RO 
should obtain and associate with the claims file all 
outstanding records of pertinent evaluation and treatment 
from all relevant VA facilities, and any other source(s) or 
facility(ies) identified by the veteran.  A social and 
industrial survey of the veteran would also be helpful in 
evaluating the veteran's service-connected psychiatric 
impairment.  Furthermore, in adjudicating the claim for an 
evaluation in excess of 50 percent for service-connected 
major depression and generalized anxiety disorder, the RO 
should consider whether "staged rating," pursuant to the 
Court's decision in Fenderson, is appropriate.

Finally, as noted in the joint motion, inasmuch as the claim 
for a total disability evaluation based on unemployability 
due to service-connected disabilities is inextricably 
intertwined with the claim for an increased rating, see 
38 C.F.R. § 3.340 and Harris v. Derwinski, 1 Vet. App. 180 
(1991), that issue must be remanded and readjudicated after 
the actions requested on remand are completed.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding, 
pertinent records from all VA facilities and 
any other source(s) or facility(ies) identified 
by the veteran.  However, if any of the 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, such should clearly be 
documented in the claims file.

2.  After all available records requested in 
paragraph 1 are associated with the claims 
file, the RO should schedule the veteran for a 
social and industrial survey to assist VA in 
evaluating the veteran's current social and 
industrial impairment, and in assessing his 
potential for improved social functioning and 
employment.  The social worker should offer an 
opinion as to whether it is as least as likely 
as not that the veteran's service-connected 
disabilities, alone, preclude employment.  The 
social worker's report is to be added to the 
veteran's claims file. 

3.  After all available records requested in 
paragraph 1, and the social and industrial 
survey requested in paragraph 2, are associated 
with the claims file, the RO should schedule 
the veteran to undergo a comprehensive VA 
examination by a psychiatrist to determine the 
nature and severity of the veteran's service-
connected major depression and generalized 
anxiety disorder.  It is imperative that the 
entire claims file, to include a complete copy 
of this REMAND, be provided to, and reviewed 
by, the VA psychiatrist who is designated to 
examine the veteran.  All appropriate tests and 
studies, to include psychological testing, 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner should specifically render findings 
with respect to the existence and extent (or 
frequency, as appropriate) of memory loss; 
depressed mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, impulse 
control and/or thought processes; neglect of 
personal hygiene and appearance; suicidal 
ideation; and delusions or hallucinations.

The examiner should render a multi-axial 
diagnosis, to include assignment of a GAF score 
and explanation of what the score means.  The 
examiner should also specifically indicate 
whether the veteran has major depression with 
psychotic features or melancholia, warranting, 
under the former applicable criteria, 
evaluation as a psychotic disorder, or whether 
evaluation of major depression as a 
psychoneurosis is appropriate.  The examiner 
should also explain the basis for any diagnosed 
personality disorder.  If more than one 
psychiatric disorder is diagnosed, the examiner 
should expressly indicate whether it is 
possible to distinguish the symptomatology and 
impairment attributable to service-connected 
psychiatric disability from that attributable 
to nonservice-connected psychiatric disability 
(to include any diagnosed personality 
disorder); and, if so, the percentage or 
portion of the assigned GAF score representing 
impairment due to service-connected disability.  
The examiner should clearly indicate if it is 
not possible to separate the symptoms and 
effects of the service-connected psychiatric 
disability from any nonservice-connected 
psychiatric disability; however, if any 
separately diagnosed disorders are deemed 
related, this also should clearly be indicated.  
In providing an assessment of the severity of 
the veteran's psychiatric impairment, the 
examiner should specifically indicate whether 
virtual isolation in the community, 
psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable 
inability to obtain or retain employment is 
shown; or whether the disability otherwise 
produces total occupational and social 
impairment.

All examination findings, along with the 
complete rationale for each opinion expressed 
and conclusion reached, should be set forth in 
a typewritten report.

4.  To help avoid future remand, the RO should 
ensure that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998). 

5.  After completion of the foregoing, and 
after accomplishing any other development 
deemed warranted by the record, the RO should 
adjudicate the claim for a higher evaluation 
for service-connected major depression and 
generalized anxiety disorder on the basis of 
all relevant evidence of record and all 
pertinent legal authority, to include, as 
appropriate, the "former" and "revised" 
applicable schedular criteria for evaluating 
psychiatric disorders.  The RO should also 
consider whether the "staged rating," 
pursuant to the Court's decision in Fenderson, 
is appropriate, and whether the criteria for 
submission of the claim for assignment of a 
higher evaluation on an extra-schedular basis 
are met.  Then, the RO should adjudicate the 
claim for a TDIU on the basis of all relevant 
evidence and all pertinent legal authority.  
The RO should provide a full discussion of the 
reasons and bases for its determinations, and 
address all concerns noted in this REMAND and 
in the joint motion.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an appropriate 
supplemental statement of the case and given an 
opportunity to submit written or other argument 
in response thereto before the claims file is 
returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to accomplish further 
development and adjudication in compliance with the joint 
motion granted by the Court.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument within the applicable time frame.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


